Barclay, J.
Plaintiff brought this action of ejectment, August 22, 1885, to recover certain lots of land in Kemper’s addition to the city of St. Joseph. The answer admitted possession and denied the other allegations. At the trial, it appeared that plaintiff was the sole heir of Simeon Kemper, now deceased ; that the latter, in his lifetime, had laid' out an addition to the city and had dedicated the lots in question “for a city school, provided the city or community do, within the time .of five years from this date, respectively improve the same to the amount of one thousand dollars.” This dedication was duly executed, acknowledged and recorded, May 13, 1857. It further developed that these’ lots had been levied upon and sold in April, 1871, under a judgment against Simeon Kemper, and a sheriff’s deed then duly made to John Quigly. Defendant is the grantee of Quigly. Simeon Kemper died some three years before this action was begun. Plaintiff, as his heir, entered on the lots July 27, 1885, and fenced them. Until then they had been uninclosed. Defendant afterwards cut away part of the fence and took possession. Quigley had paid t,axes on the lots since his purchase at execution sale in 1871. The trial court found for defendant. Plaintiff appealed.
To complete a dedication of land to public use, as contemplated by a deed of the proprietor, it is essential that there be an acceptance by the proper public authorities. Such acceptance may be evidenced by express public act or resolve, or it may be implied from user or other significant facts. In the present case, the five years, within which the authorities were to improve *647these lots to the amount of one thousand dollars, passed without any action, whatever, on their part. In 1885, the lots yet remained open and unimproved. The conditional dedication did not differ in legal effect from an undelivered deed when defendant’s grantor purchased the title of Simeon Kemper at the execution sale. Therefore no estate upon condition arose in this case, owing to the want of acquiescence on the part of the proposed grantee in the dedication.
It follows that the judgment should be affirmed.
It is so ordered,
with the concurrence of all the judges.